Citation Nr: 0714465	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-37 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for a 
lumbar spine disability.  

A hearing was held in April 2006, in St. Petersburg, Florida, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In July 2006, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions, to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The record contains no probative evidence that the veteran's 
current lumbar spine disability is causally related to his 
active service or any incident therein.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a July 2006 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
submit or identify any additional evidence in support of his 
claim, as well as the additional elements delineated in 
Dingess/Hartman.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

While the July 2006 letter was not issued prior to the 
initial decision on his claim, the evidence does not show, 
nor does the veteran or his representative contend, that any 
timing deficiencies have resulted in prejudice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also Dunlap v. 
Nicholson, Vet. App. No. 03-0320 (March, 23, 2007) (With 
respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error).  In that regard, the 
Board notes that after providing the veteran with the July 
2006 notification letter, the veteran responded that he had 
no additional evidence to submit.  The RO thereafter 
reconsidered the claim, as evidenced by the January 2007 
Supplemental Statement of the Case.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records identified by the veteran.  There is no 
indication of outstanding, available records.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The RO also attempted to obtain a VA medical opinion in 
connection with the veteran's claim, but he failed to report 
for the examination, without explanation.  38 C.F.R. § 
3.159(c)(4) (2006).  Specifically, the record shows that in 
July 2006, after determining that there was insufficient 
evidence of record upon which to award service connection, 
the Board remanded the claim for the purposes of obtaining a 
VA medical examination and opinion regarding the nature and 
etiology of the veteran's lumbar spine disability.  

Pursuant to the Board's remand instructions, the veteran was 
scheduled for a VA medical examination, to be held in January 
2007.  The record shows that notification of the examination 
was mailed to the veteran at his last address of record in 
October 2006, and there is no indication that notice of this 
examination was returned by postal authorities as 
undeliverable.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Despite such notification, the VA Medical Center informed the 
RO that the veteran failed to report for his scheduled 
examination, without explanation.  He was notified of the 
consequences of his failure to report, as well as the 
provisions of 38 C.F.R. § 3.655, in a January 2007 
Supplemental Statement of the Case, but he did not respond.  

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2006).  When, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2006).

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to the veteran, to the extent possible, given his 
failure to report for the examination.  Moreover, given his 
failure to report for the examination without good cause, the 
Board finds that this claim must be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his representative 
has argued otherwise.  


Background

The veteran's service medical records show that in September 
1984, he sought treatment for low back pain, which he 
indicated had been present for the past day after a game of 
aeroball and jumping on a trampoline.  The veteran also 
reported a history of numerous prior low back strains.  The 
diagnosis was low back strain and physical therapy was 
prescribed.  

The veteran was evaluated in the physical therapy clinic in 
October 1984.  At that time, he reported that his first 
episode of low back pain had occurred approximately 2 years 
prior while he was lifting a box.  The impression was low 
back strain and right upper trapezius strain.  

Records show that the veteran thereafter underwent physical 
therapy on numerous occasions.  At his first appointment in 
October 1984, the veteran was instructed in thoracic 
mobilization exercises, as he indicated that his pain was now 
in the mid thoracic area only.  The veteran was thereafter 
seen on six occasions in connection with his complaints of 
pain in the upper back and scapula area.  During this period, 
there were no complaints or abnormalities noted regarding his 
lumbar spine.  In November 1984, the veteran was diagnosed as 
having a possible right rhomboid tear.  He was given a trial 
TENS unit to the rhomboid area.  

At his November 1984 military separation medical examination, 
the veteran reported a history of back pain and indicated 
that he was currently wearing "an electronic nerve 
stimulator for rhomboid pain in the upper back."  
Examination of the spine showed slight scoliosis (5 degrees) 
to the left, which the examiner noted should be confirmed 
with an X-ray study.

In December 1984, the veteran submitted an application for VA 
compensation benefits, seeking service connection for an 
upper back problem and torn ligament.  His application is 
entirely silent for any mention of a lumbar spine disability.

In support of his claim, the RO received VA clinical records 
showing that in December 1984, the veteran sought treatment 
for pain in the thoracic and right scapula areas.  No 
complaints or abnormalities pertaining to the lumbar spine 
were recorded.  

The veteran underwent VA orthopedic examination in March 
1985, at which he reported that he had injured his upper back 
in service lifting a heavy object.  He indicated that he was 
treated with exercises and received a TENS unit.  The veteran 
indicated that he was still symptomatic.  No complaints or 
findings pertaining to the lumbar spine, however, were noted.  
On physical examination, there was a defect in the upper 
right scapular region.  X-ray studies of the thoracic spine 
showed a convexity to the left at the level of D4.  The 
bodies and interspaces appeared normal.  The impression was 
absence of rhomboidius minor muscle mass, either congenital 
or possibly resulting from a tear at its insertion.  A lumbar 
spine disability was not diagnosed.  

In an April 1985 rating decision, the RO granted service 
connection for residuals of an upper back strain and assigned 
an initial 10 percent rating.  

In January 1987, the veteran underwent VA medical examination 
to determine the current severity of his service-connected 
upper back disability.  He reported that his initial back 
distress took place when he was unloading gear from a truck 
in Korea.  He indicated that a repeat episode took place in 
1984, for which he received ultrasonic treatment to both the 
upper and lower back region.  Following this, the veteran 
indicated that he went on an exercise program which was 
helpful.  The veteran's present complaints included 
intermittent pain in the right scapular region, most 
noticeable when lifting.  The veteran indicated that he 
worked full-time as a mechanic.  No complaints pertaining to 
the lumbar spine were noted.  Examination showed full range 
of lumbar spine motion and neurologic testing was normal.  
There was no tenderness in or about the back.  X-ray studies 
of the lumbosacral spine were normal.  The dorsal spine 
showed minimal cervicodorsal scoliosis convexity to the left 
at D4.  The impression was no clinical evidence of scapular 
strain other than tenderness on the rhomboid muscle groups, 
bilaterally.

In a March 1987 rating decision, the RO confirmed and 
continued the 10 percent rating for the veteran's service-
connected thoracic spine disability.  

In April 1988, the veteran was again examined to determine 
the current severity of his service-connected thoracic spine 
disability.  He reported that he still experienced upper back 
pain and indicated that his pain radiated to the lumbar 
region.  The veteran reported that he was employed as a boat 
mechanic.  Examination of the low back showed no change since 
the prior examination.  The impression was no physical change 
from that of the prior examination.

In a May 1988 rating decision, the RO confirmed and continued 
the 10 percent rating for the veteran's service-connected 
thoracic spine disability.  

In March 2003, the veteran submitted a claim for an increased 
rating for his service-connected thoracic spine disability, 
and a claim of service connection for a low back disability.  

In support of his claim, the RO obtained private clinical 
records, dated from November 1998 to July 1999.  In pertinent 
part, these records show that in November 1998, the veteran 
sought treatment for low back pain, which he indicated had 
been present for the past three days.  The impression was 
muscle strain.  In July 1999, the veteran sought treatment 
for a two year history of back pain.  Examination showed 
tenderness in the paralumbar musculature to palpation.  There 
was no bony deformity or evidence of trauma.  The impression 
was chronic back pain exacerbation.  

In pertinent part, VA clinical records show that X-ray 
studies of the lumbosacral spine in June 2002 were normal.  
In January 2003, the veteran reported diffuse back pain since 
1982 when he picked up a 400 pound box.  He indicated that 
most of his pain was in the mid and low back.  The 
impressions included low back pain with loss of lordosis.  In 
March 2003, the veteran was seen in the physical therapy 
clinic in connection with his complaints of pain in the right 
shoulder and back since 1982.  He indicated that he worked as 
a painter.  The assessments included decreased shoulder 
motion and strength.  

The veteran underwent VA medical examination in July 2003, at 
which he reported that his initial injury occurred in 1982 
while loading gear in a truck.  He indicated that he had a 
repeat injury to his right scapula region and was treated in 
1984 with ultrasound to his upper and lower back.  The 
examiner reviewed the veteran's service medical records and 
noted that the veteran had been seen during service for low 
back pain with a reported history of multiple low back 
strains.  With respect to current symptoms, the veteran 
reported that his low back was stiff most of the time, with 
episodes of muscle spasm.  Examination showed pain on lumbar 
motion, with no evidence of tenderness or muscle spasm.  X-
ray studies of the lumbar spine were normal.  The examiner's 
impression was that the veteran apparently did have a 
scapular injury with persistent symptoms during service, and 
it was at least as likely as not that his current disability 
was related to his in-service injury.  However, the examiner 
indicated that the veteran's lumbar spine symptoms were not 
specifically related to his right scapula disability.  

In pertinent part, additional VA clinical records, dated from 
February 2003 to January 2006, show continued treatment for 
various complaints, including low back pain.  The diagnoses 
during this period included myofascial back pain.  In January 
2005, the veteran underwent CT scan of the lumbar spine.  The 
results were negative, with no evidence of herniation.  X-ray 
studies of the lumbar spine showed minimal narrowing of the 
disc space at L5-S1, but no other abnormality.  

At his April 2006 Board hearing, the veteran testified that 
in 1982 while unloading equipment from a truck, he tore his 
right shoulder and injured his low back.  He indicated that 
he had had problems with his right shoulder and his low back 
since that time.  Following his separation from service, the 
veteran indicated that despite his continuing symptoms, the 
only time he received medical treatment was if he went to an 
emergency room, because he had no insurance.  He indicated 
that he did not believe such records could be obtained.  The 
veteran stated that he now received treatment on a regular 
basis from VA.  He indicated that his VA physicians had 
conducted imaging studies, but found no evidence of arthritis 
or a disc pathology in the lumbar spine.  He indicated that 
he believed his physicians thought he had a lumbar strain.  
The veteran testified that he did not know if his VA 
physician had attributed his current lumbar spine disability 
to his in-service injury.  Regardless of the diagnosis or 
etiology, the veteran testified that he currently experienced 
severe pain which affected his sleep and interfered with his 
ability to engage in physical activities.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The veteran seeks service connection for a lumbar spine 
disability.  He contends that his current low back disability 
was incurred in service as a result of the same lifting 
injury in which he sustained his service-connected thoracic 
spine disability.  He states that he has had low back 
problems since service.  

As set forth above, the veteran's service medical records 
confirm that in September and October 1984, he sought 
treatment for low back pain and was diagnosed as having low 
back strain.  That an injury or disease occurred in service, 
however, is not enough; there must be chronic disability 
resulting from that injury or disease.  38 C.F.R. § 3.303(b).  

In this case, the Board finds that there is insufficient 
evidence upon which to conclude that the veteran's in-service 
low back injury resulted in chronic disability.  In that 
regard, the Board notes that while the post-service medical 
evidence shows continued treatment for pain in the thoracic/ 
right scapula areas after service, it does not contain 
similar evidence with respect to the low back.  

For example, when he was seen by VA in December 1984, the 
veteran reported pain in the thoracic and right scapula 
areas, but no complaints or abnormalities pertaining to the 
lumbar spine were recorded.  Similarly, when the veteran 
underwent VA orthopedic examinations in March 1985 and 
January 1987, no complaints or abnormalities pertaining to 
the lumbar spine were noted.  Indeed, in January 1987, 
examination showed full range of lumbar spine motion with no 
tenderness.  Moreover, X-ray studies of the lumbosacral spine 
were normal.  Likewise, when the veteran was examined by VA 
in April 1988, he reported upper back pain radiating to the 
lumbar region, but no lumbar spine disability was identified 
on examination.  Chronologically, the next evidence of a 
complaint of low back symptomatology is not until November 
1998, more than fourteen years after service separation, when 
the veteran complained of low back pain and was diagnosed as 
having muscle strain.  

The Board notes that the years long absence of evidence of 
notations of low back complaints or a lumbar spine disability 
after service constitutes negative evidence tending to 
disprove the claim that the veteran's in-service low back 
injury resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing lumbar 
spine symptoms or findings between the veteran's separation 
from service in 1984 and 1998, when he again began to 
complain of lumbar spine pain, is itself evidence which tends 
to show that his current lumbar spine disability did not have 
its onset in service or for many years thereafter.

In reaching this decision, the Board has considered the 
veteran's contentions and hearing testimony to the effect 
that he has experienced continuous low back pain since 
service.  The Board finds, however, that the veteran's recent 
statements are less probative than the negative 
contemporaneous medical and documentary evidence of record.  
The fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the veteran's 
recent recollection that he experienced continuous lumbar 
spine pain since service is persuasive evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); 
see also Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In view of the foregoing, the Board finds that the evidence 
of record in insufficient to show that a chronic lumbar spine 
disability was present in service or for many years 
thereafter and the objective evidence of record does not 
support the veteran's recent recollections of continuous low 
back symptomatology since service.

Nonetheless, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current lumbar spine disability and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

In this case, the more recent medical evidence, dated from 
1998 to 2006, shows that the veteran has been seen on a 
regular basis for complaints of low back pain.  In January 
2005, X-ray studies of the lumbar spine showed minimal 
narrowing of the disc space at L5-S1.  The veteran has also 
been diagnosed as having myofascial back pain.  However, none 
of this recent evidence, or indeed any probative evidence of 
record, contains any indication that the veteran's current 
lumbar spine disability is causally related to the veteran's 
active service, any incident therein, including the in-
service lumbar strain, or any service-connected disability.  

As set forth above, in July 2006, after reviewing the 
evidence of record, the Board determined that the evidence 
was insufficient to establish service connection for a lumbar 
spine disability and remanded the matter to obtain a medical 
examination and opinion.  Although the RO scheduled the 
veteran for such an examination, he failed to report.  
Unfortunately, therefore, the record continues to provide an 
insufficient basis upon which to award service connection for 
a lumbar spine disability.  

The Board has considered the veteran's contentions to the 
effect that he currently has a lumbar spine disability 
secondary to his in-service lifting injury.  Because the 
record does not establish that he possesses a recognized 
degree of medical knowledge, however, he lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds that lacking any probative 
evidence of a chronic lumbar spine disability in service or 
for many years thereafter, or of a link between the veteran's 
current lumbar spine disability and his active service, any 
incident therein, or any service-connected disability, the 
Board finds that service connection for a lumbar spine 
disability is not warranted.  For the reasons discussed 
above, the preponderance of the evidence is against the claim 
of service connection for a lumbar spine disability.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


